IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JERRI GREEN,                               §
                                             §
        Defendant Below,                     §   No. 411, 2015
        Appellant,                           §
                                             §
        v.                                   §   Court Below—Superior Court
                                             §   of the State of Delaware,
  STATE OF DELAWARE,                         §   in and for Kent County
                                             §   Cr. ID 1304014924
        Plaintiff Below,                     §
        Appellee.                            §

                           Submitted: August 17, 2015
                             Decided: August 19, 2015

                                    ORDER

      This 19th day of August 2015, it appears to the Court that, on August 4,

2015, the Senior Court Clerk issued a notice to the appellant to show cause why

this appeal should not be dismissed for her failure to file her notice of appeal in a

timely manner under Supreme Court Rule 6. The appellant has failed to respond to

the notice to show cause within the required ten-day period; therefore, dismissal of

this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice